
	
		II
		109th CONGRESS
		2d Session
		S. 3519
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. Hatch (for himself,
			 Mr. Conrad, and Mr. Kohl) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To reform the State inspection of meat and
		  poultry in the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Agriculture Small Business
			 Opportunity and Enhancement Act of 2006.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Meat inspection
					Sec. 101. Federal and State cooperation on meat inspection for
				intrastate distribution.
					Sec. 102. State meat inspection programs.
					TITLE II—Poultry inspection
					Sec. 201. Federal and State cooperation on poultry inspection
				for intrastate distribution.
					Sec. 202. State poultry inspection programs.
					TITLE III—General provisions
					Sec. 301. Regulations.
					Sec. 302. Termination of authority to establish an interstate
				inspection program.
				
			IMeat inspection
			101.Federal and State
			 cooperation on meat inspection for intrastate distribution
				(a)Redesignation
					(1)In
			 generalThe Federal Meat
			 Inspection Act is amended—
						(A)by redesignating title III (21 U.S.C. 661
			 et seq.) as title V and moving that title so as to appear at the end of that
			 Act;
						(B)by redesignating section 301 (21 U.S.C.
			 661) as section 501;
						(C)in title V (as redesignated by subparagraph
			 (A)), by striking the title heading and inserting the following:
							
								VFederal and State cooperation on meat
				inspection for intrastate
				distribution
								;
						and(D)in the fourth sentence of section 501(c)(1)
			 (as redesignated by subparagraph (B)), by striking section 301 of the
			 Act and inserting subsection (a)(4).
						(2)Conforming
			 amendments
						(A)Section 7(c) of the Federal Meat Inspection
			 Act (21 U.S.C. 607(c)) is amended in the second sentence by striking
			 section 301 of this Act and inserting section
			 501(a)(4).
						(B)Section 24 of the Federal Meat Inspection
			 Act (21 U.S.C. 624) is amended in the last sentence by striking section
			 301 of this Act and inserting section 501(a)(4).
						(C)Section 205 of the Federal Meat Inspection
			 Act (21 U.S.C. 645) is amended by striking section 301 of this
			 Act and inserting section 501(a)(4).
						(3)Effective
			 dateThis subsection takes
			 effect on January 1, 2007.
					(b)Repeal
					(1)In
			 generalTitle V of the
			 Federal Meat Inspection Act (as amended by subsection (a)(1)) is
			 repealed.
					(2)Conforming
			 amendments
						(A)Section 7(c) of the Federal Meat Inspection
			 Act (21 U.S.C. 607(c)) (as amended by subsection (a)(2)(A)) is amended in the
			 second sentence by striking section 501(a)(4) and inserting
			 section 412.
						(B)Section 24 of the Federal Meat Inspection
			 Act (21 U.S.C. 624) (as amended by subsection (a)(2)(B)) is amended in the last
			 sentence by striking section 501(a)(4) and inserting
			 section 412.
						(C)Section 205 of the Federal Meat Inspection
			 Act (21 U.S.C. 645) (as amended by subsection (a)(2)(C)) is amended by striking
			 section 501(a)(4) and inserting section
			 412.
						(3)Effective
			 dateExcept as provided in
			 section 302, this subsection takes effect on January 1, 2007.
					102.State meat
			 inspection programs
				(a)In
			 generalThe Federal Meat
			 Inspection Act (as amended by section 101(a)(1)) is amended by inserting after
			 title II (21 U.S.C. 641 et seq.) the following:
					
						IIIState meat inspection programs
							301.Policy and
				findings
								(a)PolicyIt is the policy of Congress to ensure that
				consumers continue to have access to a safe, wholesome, abundant, and
				affordable supply of meat and meat food products and to assist in efforts by
				State and other government agencies to accomplish that policy.
								(b)FindingsCongress finds that—
									(1)the goal of providing a safe, wholesome,
				abundant, and affordable supply of meat and meat food products throughout the
				United States is achieved, in part, through the role played by both Federal and
				State food safety inspection programs;
									(2)as of the date of enactment of the
				Agriculture Small Business Opportunity and
				Enhancement Act of 2006, State and local government programs
				conduct more than 80 percent of food establishment inspections, respond to and
				manage the majority of food emergencies in the United States, and conduct the
				majority of food product testing for bacteriological or chemical
				contamination;
									(3)important Federal regulatory programs have
				been effectively applied to improve all segments of the extensive food safety
				system of the United States, including the food production and distribution
				chain, animal and plant husbandry, production, transportation, and
				preparation;
									(4)an extensive science-based food safety
				verification system became effective in 1996 with the Pathogen Reduction/Hazard
				Analysis and Critical Control Point systems of the Department of Agriculture
				(referred to in this subsection as the HACCP system);
									(5)the HACCP system has been fully implemented
				for all inspection establishments since 2000, providing the Department of
				Agriculture with years of food safety testing and verification data, which
				provide timely information to both consumers and industry;
									(6)Federal and State meat inspection programs
				should function together as a seamless system in both intrastate and interstate
				commerce;
									(7)coordinating Federal and State inspection
				programs will improve food safety and enhance consumer confidence in the food
				supply;
									(8)there are no substantive distinctions
				between Federal and State inspection requirements because State meat and
				poultry inspection programs must equal or exceed the level of food safety for
				the Federal inspection program;
									(9)the Department of Agriculture updated the
				policy and procedures for reviewing State inspection programs in 2004, which
				has further strengthened testing and training requirements by adding a higher
				margin of safety to the State inspection process;
									(10)the Department of Agriculture has
				undertaken a new comprehensive review of State meat and poultry inspection
				programs and issued an interim report in 2005 that found that State inspection
				programs are at least equal to the Federal inspection program;
									(11)in approximately half of the States with
				inspection programs, the State inspectors provide inspection coverage for both
				Federal and State facilities;
									(12)the statutory prohibition in effect as of
				the date of enactment of the Agriculture
				Small Business Opportunity and Enhancement Act of 2006 against
				interstate shipment of State-inspected meat products is not in the best
				interests of consumers or small business;
									(13)3 advisory committees of the Department of
				Agriculture have urged aggressive action to end the inequities in meat
				inspection and recommended that steps be taken to promote the competitiveness
				of State-inspected meat products that meet Federal standards of inspection by
				allowing the sale of the meat in interstate commerce;
									(14)State-inspected meat and poultry are the
				only commodities that are restricted from sale across State lines, although
				other commodities that are inspected under State jurisdiction are marketed
				freely in the United States;
									(15)the same marketing options that apply to
				other commodities should be available for State-inspected meat and
				poultry;
									(16)interstate markets for State-inspected
				products will spur more competition and innovation in the industry, providing
				consumers with more choices in the supermarket; and
									(17)increased markets will stimulate small
				business sales, expand rural development, and increase local tax bases,
				benefitting producers, processors, related industries, and consumers.
									302.Definition of
				regulatory documentIn this
				title, the term regulatory document means—
								(1)a directive;
								(2)a notice; and
								(3)a policy memorandum.
								303.Approval of State
				meat inspection programs
								(a)In
				generalNotwithstanding any
				other provision of this Act, the Secretary may approve a State meat inspection
				program and allow the shipment in commerce of carcasses, parts of carcasses,
				meat, and meat food products inspected under the State meat inspection program
				in accordance with this title.
								(b)EligibilityTo receive or maintain approval from the
				Secretary for a State meat inspection program in accordance with subsection
				(a), a State shall—
									(1)implement a State meat inspection program
				that enforces the mandatory antemortem and postmortem inspection, reinspection,
				sanitation, and related Federal requirements of titles I, II, and IV (including
				applicable regulations promulgated and regulatory documents issued under those
				titles); and
									(2)enter into a cooperative agreement with the
				Secretary in accordance with subsection (c).
									(c)Cooperative
				agreementNotwithstanding
				chapter 63 of title 31, United States Code, the Secretary may enter into a
				cooperative agreement with a State that—
									(1)establishes the terms governing the
				relationship between the Secretary and the State meat inspection program;
				and
									(2)provides that—
										(A)the State will adopt (including adoption by
				reference) provisions equivalent to titles I, II, and IV (including applicable
				regulations promulgated and regulatory documents issued under those
				titles);
										(B)State-inspected and passed meat and meat
				food products will be marked with a mark of State inspection, which shall be
				deemed to be an official mark, in accordance with requirements issued by the
				Secretary;
										(C)the State will comply with all labeling
				requirements issued by the Secretary governing meat and meat food products
				inspected under the State meat inspection program;
										(D)the Secretary shall have authority—
											(i)to detain and seize livestock, carcasses,
				parts of carcasses, meat, and meat food products under the State meat
				inspection program;
											(ii)to obtain access to facilities, records,
				livestock, carcasses, parts of carcasses, meat, and meat food products of any
				person, firm, or corporation that slaughters, processes, handles, stores,
				transports, or sells meat or meat food products inspected under the State meat
				inspection program to determine compliance with this Act (including applicable
				regulations promulgated and regulatory documents issued under this Act);
				and
											(iii)to direct the State to conduct any activity
				authorized to be conducted by the Secretary under this Act (including
				applicable regulations promulgated and regulatory documents issued under this
				Act); and
											(iv)such other terms as the Secretary
				determines to be necessary shall be included in the cooperative agreement to
				ensure that the actions of the State and the State meat inspection program are
				consistent with this Act (including applicable regulations promulgated and
				regulatory documents issued under this Act).
											(d)Restriction on
				establishment size
									(1)In
				generalExcept as provided in
				paragraph (2), establishments with more than 50 employees may not be accepted
				into a State meat inspection program.
									(2)Existing
				establishmentsSubject to
				paragraph (3), any establishment that is subject to State inspection on January
				1, 2007, may remain subject to State inspection.
									(3)Federally-inspected
				establishmentsAfter January
				1, 2007, a Federally-inspected establishment shall not be eligible to apply for
				and receive State inspection if the establishment has more than 50
				employees.
									(e)Reimbursement
				of State costsThe Secretary
				may reimburse the State for not more than 60 percent of the State's costs of
				meeting the Federal requirements for the State meat inspection program.
								(f)SamplingA duly authorized representative of the
				Secretary shall be afforded access to State-inspected establishments to take
				reasonable samples of the inventory of the establishments upon payment of the
				fair market value of the samples.
								(g)NoncomplianceIf the Secretary determines that a State
				meat inspection program does not comply with this title or the cooperative
				agreement under subsection (c), the Secretary shall take such action as the
				Secretary determines to be necessary to ensure that the carcasses, parts of
				carcasses, meat, and meat food products in the State are inspected in a manner
				that effectuates this Act (including applicable regulations promulgated and
				regulatory documents issued under this Act).
								304.Authority to take
				over State meat inspection programs
								(a)NotificationIf the Secretary has reason to believe that
				a State is not in compliance with this Act (including applicable regulations
				promulgated and regulatory documents issued under this Act) or the cooperative
				agreement under section 303(c) and is considering the revocation or temporary
				suspension of the approval of the State meat inspection program, the Secretary
				shall promptly notify and consult with the Governor of the State.
								(b)Suspension and
				revocationThe Secretary may
				revoke or temporarily suspend the approval of a State meat inspection program
				and take over a State meat inspection program if the Secretary determines that
				the State meat inspection program is not in compliance with this Act (including
				applicable regulations promulgated and regulatory documents issued under this
				Act) or the cooperative agreement.
								(c)PublicationIf the Secretary revokes or temporarily
				suspends the approval of a State meat inspection program in accordance with
				subsection (b), the Secretary shall publish the determination under that
				subsection in the Federal Register.
								(d)Inspection of
				establishmentsOn the
				expiration of 30 days after the date of publication of a determination under
				subsection (c), an establishment subject to a State meat inspection program
				with respect to which the Secretary makes a determination under subsection (b)
				shall be inspected by the Secretary.
								305.Expedited authority
				to take over inspection of State-inspected establishmentsNotwithstanding any other provision of this
				title, if the Secretary determines that an establishment operating under a
				State meat inspection program is not operating in accordance with this Act
				(including applicable regulations promulgated and regulatory documents issued
				under this Act) or the cooperative agreement under section 303(c), and the
				State, after notification by the Secretary to the Governor, has not taken
				appropriate action within a reasonable time as determined by the Secretary, the
				Secretary may immediately determine that the establishment is an establishment
				that shall be inspected by the Secretary, until such time as the Secretary
				determines that the State will meet the requirements of this Act (including
				applicable regulations promulgated and regulatory documents issued under this
				Act) and the cooperative agreement with respect to the establishment.
							306.Annual
				reviewThe Secretary shall
				develop and implement a process, in consultation with the States—
								(1)to review annually each State meat
				inspection program approved under this title; and
								(2)to certify the State meat inspection
				programs that comply with the cooperative agreement entered into with the State
				under section 303(c).
								307.Federal inspection
				option
								(a)In
				generalAn establishment that
				operates in a State with an approved State meat inspection program may apply
				for—
									(1)inspection under the State meat inspection
				program; or
									(2)Federal inspection.
									(b)LimitationAn establishment shall not make an
				application under subsection (a) more than once every 4
				years.
								.
				(b)Acceptance of
			 interstate shipments; advisory committeesTitle IV of the Federal Meat Inspection Act
			 is amended—
					(1)by redesignating section 411 (21 U.S.C.
			 680) as section 413; and
					(2)by inserting after section 410 (21 U.S.C.
			 679a) the following:
						
							411.Acceptance of
				interstate shipments of meat and meat food productsNotwithstanding any provision of State law,
				a State or local government shall not prohibit or restrict the movement or sale
				of meat or meat food products that have been inspected and passed in accordance
				with this Act for interstate commerce.
							412.Advisory committees
				for Federal and State programsThe Secretary may appoint advisory
				committees consisting of such representatives of appropriate State agencies as
				the Secretary and the State agencies may designate to consult with the
				Secretary concerning Federal and State programs with respect to meat inspection
				and other matters within the scope of this
				Act.
							.
					(c)Effective
			 dateThis section takes
			 effect on January 1, 2007.
				IIPoultry inspection
			201.Federal and State
			 cooperation on poultry inspection for intrastate distribution
				(a)Redesignation
					(1)In
			 generalSection 5 of the
			 Poultry Products Inspection Act (21 U.S.C. 454) is redesignated as section 33
			 and moved so as to appear at the end of that Act.
					(2)Intrastate
			 programSection 33 of the
			 Poultry Products Inspection Act (as redesignated by paragraph (1)) is amended
			 by striking the section heading and inserting the following:
						
							33.Federal and State
				cooperation on poultry inspection for intrastate
				distribution
							.
					(3)Conforming
			 amendments
						(A)Section 8(b) of the Poultry Products
			 Inspection Act (21 U.S.C. 457(b)) is amended in the second sentence by striking
			 section 5 of this Act and inserting section
			 33(a)(4).
						(B)Section 11(e) of the Poultry Products
			 Inspection Act (21 U.S.C. 460(e)) is amended by striking section 5 of
			 this Act and inserting section 33(a)(4).
						(4)Effective
			 dateThis subsection takes
			 effect on January 1, 2007.
					(b)Repeal
					(1)In
			 generalSection 33 of the
			 Poultry Products Inspection Act (as redesignated by subsection (a)(1)) is
			 repealed.
					(2)Conforming
			 amendments
						(A)Section 8(b) of the Poultry Products
			 Inspection Act (21 U.S.C. 457(b)) (as amended by subsection (a)(3)(A)) is
			 amended in the second sentence by striking section 33(a)(4) and
			 inserting section 32.
						(B)Section 11(e) of the Poultry Products
			 Inspection Act (21 U.S.C. 460(e)) (as amended by subsection (a)(3)(B)) is
			 amended by striking section 33(a)(4) and inserting
			 section 32.
						(3)Effective
			 dateExcept as provided in
			 section 302, this subsection takes effect on January 1, 2007.
					202.State poultry
			 inspection programs
				(a)In
			 generalThe Poultry Products
			 Inspection Act (as amended by section 201(a)(1)) is amended by inserting after
			 section 4 (21 U.S.C. 453) the following:
					
						5.State poultry
				inspection programs
							(a)PolicyIt is the policy of Congress to protect the
				public from poultry products that are adulterated or misbranded and to assist
				in efforts by State and other government agencies to accomplish that
				policy.
							(b)Definition of
				Regulatory DocumentIn this
				section, the term regulatory document means—
								(1)a directive;
								(2)a notice; and
								(3)a policy memorandum.
								(c)Approval of
				State poultry inspection programs
								(1)In
				generalNotwithstanding any
				other provision of this Act, the Secretary may approve a State poultry
				inspection program and allow the shipment in commerce of poultry products
				inspected under the State poultry inspection program in accordance with this
				section and section 5A.
								(2)EligibilityTo receive or maintain approval from the
				Secretary for a State poultry inspection program in accordance with paragraph
				(1), a State shall—
									(A)implement a State poultry inspection
				program that enforces the mandatory antemortem and postmortem inspection,
				reinspection, sanitation, and related Federal requirements of sections 1
				through 4 and 6 through 32 (including applicable regulations promulgated and
				regulatory documents issued under those sections); and
									(B)enter into a cooperative agreement with the
				Secretary in accordance with paragraph (3).
									(3)Cooperative
				agreementNotwithstanding
				chapter 63 of title 31, United States Code, the Secretary may enter into a
				cooperative agreement with a State that—
									(A)establishes the terms governing the
				relationship between the Secretary and the State poultry inspection program;
				and
									(B)provides that—
										(i)the State will adopt (including adoption by
				reference) provisions equivalent to sections 1 through 4 and 6 through 32
				(including applicable regulations promulgated and regulatory documents issued
				under this Act;
										(ii)State-inspected and passed poultry products
				will be marked with a mark of State inspection, which shall be deemed to be an
				official mark, in accordance with requirements issued by the Secretary;
										(iii)the State will comply with all labeling
				requirements issued by the Secretary governing poultry products inspected under
				the State poultry inspection program;
										(iv)the Secretary shall have authority—
											(I)to detain and seize poultry and poultry
				products under the State poultry inspection program;
											(II)to obtain access to facilities, records,
				and poultry products of any person that slaughters, processes, handles, stores,
				transports, or sells poultry products inspected under the State poultry
				inspection program to determine compliance with this Act (including applicable
				regulations promulgated and regulatory documents issued under this Act);
				and
											(III)to direct the State to conduct any activity
				authorized to be conducted by the Secretary under this Act (including
				applicable regulations promulgated and regulatory documents issued under this
				Act); and
											(v)such other terms as the Secretary
				determines to be necessary shall be included in the cooperative agreement to
				ensure that the actions of the State and the State poultry inspection program
				are consistent with this Act (including applicable regulations promulgated and
				regulatory documents issued under this Act).
										(4)Restriction on
				establishment size
									(A)In
				generalExcept as provided in
				subparagraph (B), establishments with more than 50 employees may not be
				accepted into a State poultry inspection program.
									(B)Existing
				establishmentsSubject to
				subparagraph (C), any establishment that is subject to State inspection on
				January 1, 2007 may remain subject to state inspection.
									(C)Federally-inspected
				establishmentsAfter January
				1, 2007, a Federally-inspected establishment shall not be eligible to apply for
				and receive State inspection if the establishment has more than 50
				employees.
									(5)Reimbursement
				of State costsThe Secretary
				may reimburse the State for not more than 60 percent of the State's costs of
				meeting the Federal requirements for the State poultry inspection
				program.
								(6)SamplingA duly authorized representative of the
				Secretary shall be afforded access to State-inspected establishments to take
				reasonable samples of the inventory of the establishment upon payment of the
				fair market value of the samples.
								(7)NoncomplianceIf the Secretary determines that a State
				poultry inspection program does not comply with this section, section 5A, or
				the cooperative agreement under paragraph (3), the Secretary shall take such
				action as the Secretary determines to be necessary to ensure that the poultry
				products in the State are inspected in a manner that effectuates this Act
				(including applicable regulations promulgated and regulatory documents issued
				under this Act).
								(d)Annual
				reviewThe Secretary shall
				develop and implement a process, in consultation with States—
								(1)to review annually each State poultry
				inspection program approved under this section; and
								(2)to certify the State poultry inspection
				programs that comply with the cooperative agreement entered into with the State
				under subsection (c)(3).
								(e)Federal
				inspection option
								(1)In
				generalAn official
				establishment that operates in a State with an approved State poultry
				inspection program may apply for inspection under the State poultry inspection
				program or for Federal inspection.
								(2)LimitationAn official establishment shall not make an
				application under paragraph (1) more than once every 4 years.
								5A.Authority to take
				over State poultry inspection activities
							(a)Definition of
				Regulatory DocumentIn this
				section, the term regulatory document has the meaning given the
				term in section 5(b).
							(b)Authority to
				take over State poultry inspection programs
								(1)NotificationIf the Secretary has reason to believe that
				a State is not in compliance with this Act (including applicable regulations
				promulgated and regulatory documents issued under this Act) or the cooperative
				agreement under section 5(c)(3) and is considering the revocation or temporary
				suspension of the approval of the State poultry inspection program, the
				Secretary shall promptly notify and consult with the Governor of the
				State.
								(2)Suspension and
				revocationThe Secretary may
				revoke or temporarily suspend the approval of a State poultry inspection
				program and take over a State poultry inspection program if the Secretary
				determines that the State poultry inspection program is not in compliance with
				this Act (including applicable regulations promulgated and regulatory documents
				issued under this Act) or the cooperative agreement.
								(3)PublicationIf the Secretary revokes or temporarily
				suspends the approval of a State poultry inspection program in accordance with
				paragraph (2), the Secretary shall publish the determination under that
				paragraph in the Federal Register.
								(4)Inspection of
				establishmentsOn the
				expiration of 30 days after the date of publication of a determination under
				paragraph (3), an official establishment subject to a State poultry inspection
				program with respect to which the Secretary makes a determination under
				paragraph (2) shall be inspected by the Secretary.
								(c)Expedited
				authority to take over inspection of State-inspected official
				establishmentsNotwithstanding any other provision of this
				section or section 5, if the Secretary determines that an official
				establishment operating under a State poultry inspection program is not
				operating in accordance with this Act (including applicable regulations
				promulgated and regulatory documents issued under this Act) or the cooperative
				agreement under section 5(c)(3), and the State, after notification by the
				Secretary to the Governor, has not taken appropriate action within a reasonable
				time as determined by the Secretary, the Secretary may immediately determine
				that the official establishment is an establishment that shall be inspected by
				the Secretary, until such time as the Secretary determines that the State will
				meet the requirements of this Act (including applicable regulations promulgated
				and regulatory documents issued under this Act) and the cooperative agreement
				with respect to the official
				establishment.
							.
				(b)Acceptance of
			 interstate shipments; advisory committeesThe Poultry Products Inspection Act is
			 amended by inserting after section 30 (21 U.S.C. 471) the following:
					
						31.Acceptance of
				interstate shipments of poultry productsNotwithstanding any provision of State law,
				a State or local government shall not prohibit or restrict the movement or sale
				of poultry products that have been inspected and passed in accordance with this
				Act for interstate commerce.
						32.Advisory committees
				for Federal and State programsThe Secretary may appoint advisory
				committees consisting of such representatives of appropriate State agencies as
				the Secretary and the State agencies may designate to consult with the
				Secretary concerning State and Federal programs with respect to poultry product
				inspection and other matters within the scope of this
				Act.
						.
				(c)Effective
			 dateThis section takes
			 effect on January 1, 2007.
				IIIGeneral provisions
			301.RegulationsNot later than January 1, 2007, the
			 Secretary of Agriculture may promulgate such regulations as are necessary to
			 implement the amendments made by sections 102 and 202.
			302.Termination of
			 authority to establish an interstate inspection programIf the Secretary of Agriculture has not
			 approved any State meat inspection program or State poultry inspection program
			 by entering into a cooperative agreement under title III of the Federal Meat
			 Inspection Act and sections 5 and 5A of the Poultry Products Inspection Act (as
			 amended by this Act) by January 1, 2007, sections 101(b), 102, 201(b), and 202,
			 and the amendments made by those sections, are repealed effective as of that
			 date.
			
